DETAILED ACTION

Information Disclosure Statement
The information disclosure statements filed 16 December 2019 and 15 June 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because some lines and reference numerals are not uniformly thick and well defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The abstract of the disclosure is objected to because it is a run-on type sentence.  Correction is required.  See MPEP § 608.01(b).
	The specification is objected to because it lacks section headings (“Detailed Description, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of “two longitudinal beams arranged… transverse to a longitudinal direction” is awkward, indefinite and appears to contradict the drawings.  The recitations regarding the direction of the transverse beams have similar issues.  These recitations have been treated in accordance with the specification and drawings; i.e., the longitudinal beams are arranged in a longitudinal direction and transverse beams are arranged in a transverse direction.

Claim 1 recites the limitation "the ground" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
	The scope of the phrase beginning with “lifting/supporting arrangement” in conjunction with “and/or” is indefinite because it is unclear if a lifting arrangement is required or if only a supporting arrangement is positively recited.  Additionally, recitations of an arrangement provided on a machine frame for raising/supporting itself are vague and indefinite.  This claim phrase has been treated essentially as, the machine frame being supported on a lifting arrangement such that the frame can be raised and lowered relative to a substrate.
	Claim 2 is narrative and indefinite.  It has been treated as, essentially, the transverse beam being capable of up and down movement.  This does not appear to further limit parent claim 1, since this movement is substantially parallel to the axis of rotation.
	Claims 5 and 6 are so unclear that examination on the merits is precluded.  Dependent claims 7-13 have also not been examined on the merits.
	These are examples from claims 1, 2, 5 and 6 only.  This is not a comprehensive list of indefinite issues in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (U.S. Patent 7,410,323).
Roth discloses a machine having a frame with longitudinal and transverse beams (not labeled, Figure 6, for example) with a roller (100) supported as claimed (Figure 8, for example).  There is a coupling arrangement (Figure 10A, for example) and a lifting arrangement (column 8, lines 13-18, for example).  Because of the swivel hitch assembly (1100), recitations regarding a transverse beam being supported such that it can swivel about a swivel axis that is substantially parallel to the roller axis of rotation are met (Figure 11, for example).
There are no recitations regarding the manner in which the beams are “allocated to” the swivel drive in claim 3.  Because the hitch assembly is supported by and extends from a transverse beam, claim recitations are deemed to be met.
Regarding claims 14, 15 and 17, see Figure 18, for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, as applied above.
Regarding claim 16, the examiner takes Official notice that it is known to use steering linkages (piston/cylinder arrangement, for example) with towed implements in order to improve control of the tracking of the implement.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a steering linkage with Roth.
Regarding the process claims, given the configuration of Roth, it would have been obvious to one of ordinary skill at the time of the invention to have used the process in order to remove the roller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-26 of copending Application No. 16,713,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the present claims are broadly encompassed by the ‘249 claims.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, provided a terminal disclaimer was filed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach frame supported roller arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671